Citation Nr: 0528164	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-20 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a left knee disability.  



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to February 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, in which the RO denied service connection 
for a left knee disability.  

Following receipt of notification of that determination, the 
veteran perfected a timely appeal with respect to the denial 
of his service connection claim.  During the current appeal, 
and specifically, in April 2004, the veteran presented 
testimony at a personal hearing conducted at the RO before a 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing has been associated with the veteran's claims folder.  

Subsequently, in September 2004, the Board remanded the 
veteran's service connection claim to the RO, through the 
Appeals Management Center (AMC), for further evidentiary 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  Following attempts to complete the 
actions set forth in the September 2004 remand as well as a 
continued denial of the veteran's service connection claim in 
May 2005, the AMC returned the veteran's case to the Board in 
July 2005.  

Thereafter, in an August 2005 letter, the Board notified the 
veteran that the VLJ who had conducted the April 2004 
personal hearing no longer worked at the Board.  In addition, 
the Board informed the veteran that, because the law requires 
a VLJ who conducts a hearing on appeal to participate in any 
decision made on that appeal, the veteran had a right to 
present testimony at another hearing before a current VLJ.  
Consequently, the Board asked the veteran to clarify whether 
he desired to have another personal hearing before a current 
VLJ in Washington, D.C., at the RO, or via videoconferencing 
or whether he declined any additional hearing.  Further, the 
Board noted that, if the veteran did not respond to the 
request for clarification within 30 days from the date of the 
letter, the Board would proceed to adjudicate his claim.  A 
complete and thorough review of the claims folder indicates 
that the veteran failed to respond to the Board's August 2005 
letter.  As such, the Board will proceed to consider the 
veteran's claim for service connection based upon the 
evidence currently of record.  

This appeal is being REMANDED to the RO via the AMC, in 
Washington, DC.  The VA will notify the veteran if further 
action is required on his part.  


REMAND

Throughout the current appeal, the veteran has asserted that 
he initially injured his left knee when he attempted to cross 
a rope bridge on an obstacle course during basic training in 
May 1989 and that he re-injured this joint on multiple 
occasions during subsequent in-service morning exercises.  
See, e.g., April 2004 hearing transcript (T.) at 3-5.  
Further, the veteran has contended that, as a result of these 
in-service injuries to his left knee, developed a chronic 
left knee disability manifested by pain and muscular atrophy.  
See, e.g., T. at 5.  

In September 2004, the Board remanded the veteran's service 
connection claim to afford the veteran an opportunity to 
undergo a VA orthopedic examination to determine the nature, 
extent, and etiology of any left knee disability which may be 
present.  Accordingly, in February 2005, the veteran 
underwent such an evaluation.  Following a review of the 
veteran's claims folder (including available medical records 
contained therein), an interview with the veteran, and a 
physical examination of his left knee, the examiner provided 
an impression of chronic left knee strain with limitation of 
function due to pain.  Also, X-rays ordered by the examiner 
reflected a slight narrowing of the medial joint space.  
Further, the examiner explained that he was unable to render 
an opinion regarding the etiology of the veteran's left knee 
pathology without resort to speculation because "there are 
no medical records pertaining to a left knee injury while in 
service."  

In this regard, the Board notes that the claims folder 
contains only a few service medical records, which were 
received at the RO in November 2002, although these include a 
copy of the January 1991 separation examination on which the 
veteran checked a box indicating that he did not know whether 
he had or had ever had a trick or locked knee and on which 
the examiner noted, "knee injury".  A cover memorandum 
received at the RO at that time indicates that copies of the 
veteran's service medical records are contained on 
microfiche.  Importantly, however, the actual microfiche is 
not included in the veteran's claims folder.  

In light of the veteran's repeated contentions concerning 
in-service injuries to his left knee during basic training, 
the possibility of the availability of additional service 
medical records, as well as the February 2005 VA examiner's 
inability to render an opinion regarding the etiology of the 
veteran's current left knee pathology due to the lack of 
pertinent findings in the service medical records which are 
included in the veteran's claims folder, the Board finds that 
another remand of the veteran's service connection claim is 
necessary.  Specifically, on remand, an attempt should be 
made to procure, and to associate with the claims folder, 
copies of any additional service medical records which may be 
available (including the microfiche referenced in the 
November 2002 memorandum).  Thereafter, the veteran should be 
accorded an opportunity to undergo an additional VA 
examination to determine the nature, extent, and etiology of 
any current left knee disability diagnosed on evaluation.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should obtain from the 
National Personnel Records Center (NPRC) 
or any other appropriate agency any 
additional service medical records of the 
veteran that may be available.  The Board 
is particularly interested in the 
microfiche referenced in the memorandum 
received at the RO in November 2002.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
left knee disability that he may have.  
The claims folder must be made available 
to, and reviewed by, the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All indicated 
tests, including X-rays, should be 
conducted.  

All pertinent left knee pathology which 
is found on examination should be noted 
in the report of the evaluation.  
Further, the examiner should express an 
opinion as to the likelihood (likely, as 
likely as not, unlikely) that a current 
left knee disorder, if any, had its onset 
in active service or is the result of a 
left knee injury incurred in active 
service from May 1989 to February 1991.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
Consideration should be given to the 
available service medical records 
including the January 1991 report of 
separation on which the examiner noted a 
knee injury and to the private medical 
report, dated in June 2001, in which the 
veteran reported a twisting injury of the 
left knee a couple of years earlier.  A 
complete rationale for all opinions 
should be provided.  

3.  The RO should then adjudicate the 
issue of entitlement to service 
connection for a left knee disability.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  However, the veteran is hereby notified 
that failure to report for any scheduled VA examination(s) 
without good cause shown may adversely affect the outcome of 
his claim for service connection for a left knee disorder, 
and may result in a denial of this claim.  38 C.F.R. § 3.655 
(2004).  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The RO must treat this claim expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) must be handled 
expeditiously.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


 
 
 
 

